The opinion of the court was delivered,
by Thompson, C. J.
— The question in this appeal is, whether the “Doe Run and White Clay Creek Railroad Company” has so located the northern terminus of its road as justified interference by the court below to compel it to change it; and this depends on whether the company has transcended the discretion on that subject in its act of incorporation. If it has not, the court below did right in refusing to interfere. If we should differ from its conclusion, we must interfere.
Neither the court below nor this court have any right to interfere with the location made by the company on the score of preference, if any he felt. Our only question is, whether it has or has not exceeded a discretion on the subject apparent on the face of the act of incorporation. The company was incorporated by an Act of Assembly of the 24th March 1868, “with power to construct a railroad from a point on the Pennsylvania Central Railroad at or near Parkesburg, in Chester county; thence by the most available route along Buck run and that branch of White Clay creek that runs west of Chatham to the state line.” The length of the line is about twenty-four miles, and is intended to be connected with a line from thence to Delaware City, which in the aggregate will make a line of some thirty-six miles.
There is no testimony in the ease to controvert the propriety of the location made near Pomeroy station on the Pennsylvania Central, a mile and a half east of Parkesburg, in an engineering point of view, or that it is not proper in view of the route indicated in the A.ct of Assembly, or that it is not for the best interests of the company. The facts found' by the master seem to establish all these in favor of the company. But it is thought the location should have been at Parkesburg. But this is not what the legislature said, nor are we able to discern any controlling policy in requiring it to go there. The object in incorporating the company to construct the road, was to furnish an outlet to the trade of the flourishing valleys through which it was to run, and give them a connection with the Pennsylvania Central, which will furnish an outlet east and west to that section of country. *141The connection with that line of road was the great point; the place was subordinate, as the discretion given shows. As Buck run crosses that road east of Parkesburg some half a mile or more, and as the line of the road was to follow down its valley, the designation in the charter “ at or near Parkesburg,” was with reference to the route of the road from its intersection with the Pennsylvania road, rather than anything else. This was undoubtedly the reason of the indefinite terminus in the act, and the discretion allowed in fixing it. We think that a mile and a half was not transgressive of the discretion allowed fer se, and no fact has been proved to show any wilful abuse of the discretion exercised. As Parkesburg was not fixed as a point or terminus, it would require something very conclusive of impropriety, or mistake in the location to induce a court to control the company and compel it to extend its track a mile and a half, side by side, with the Pennsylvania road to Parkesburg, encountering heavy expenses in the construction as well as in procuring the right of way.
We need not dwell on these considerations. The company had a discretion to locate the terminus of its road elsewhere than at Parkesburg, and while they did so geographically near that place, and there is nothing to show anything wrong in fact or law, we have no right to interfere. With their discretion exercised within the limits of their act of incorporation, no court has any control or right to interfere.
We think the appellants have no case, and that this appeal must be dismissed.
Decree affirmed, and appeal dismissed at the costs of the appellants.